SCALES, J., concurring in part and dissenting in part.
I wholeheartedly concur with the majority's analysis of the statutory construction issue, and concur in the majority's conclusion that the Second District's holding in Glenville is correct. I dissent, however, from section III. D. of the majority opinion that adjudicates, in the first instance , the issue of whether the September 6, 2016 disbursement order is void or merely erroneous. In my view, we should not decide this issue because the trial court never reached it, and the parties have not briefed the issue to us. Therefore, I would remand the case to the trial court to adjudicate, in the first instance, the voidness issue raised in Eduartez's rule 1.540 motion.